DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "a system according to claim 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as Claim 1 is directed to a method. Based on the language of the independent claims and for consistency purpose with respect to claim limitations, it appears that Claim 20 should recite the limitation as follows – “a system according to claim 15”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) at least one step or act and is directed to a process (a method of characterizing fluids in a subterranean formation traversed by a borehole – claim 1) and a product (a system for characterizing fluids in a subterranean formation traversed by a borehole – claim 15) , which is one of the statutory categories of invention, with limitations consisting of “b) processing the NMR data of a) to derive T1-T2 maps at different depths of the formation; c) processing the T1-T2 maps at different depths of the formation of b) to generate a cluster map of different fluids that are present in the formation, wherein the cluster map is a two- dimensional array of grid points in the T1-T2 domain with each grid point being assigned or classified to a specific fluid; and d) using the cluster map of different fluids that are present in the formation of c) to characterize properties of the formation” with respect to Claim 1, and  “ii) process the T1-T2 maps at different depths of the formation of i) to generate a cluster map of different fluids that are present in the formation, wherein the cluster map is a two-dimensional array of grid points in the T1-T2 domain with each grid point being assigned or classified to a specific fluid; and iii) using the cluster map of different fluids that are present in the formation of ii) to characterize properties of the formation” with respect to Claim 15, that fall under the judicial exception as a mental process-type abstract as it relates to a concept that can performed in the human mind – using collection of data, and analysis via mathematical correlations. This judicial exception is not integrated into a practical application because the use of a downhole tool with respect to claim 1 and a downhole tool/processor with respect to claim 15 to measure NMR data of a borehole is considered to be merely data gathering and the processing of said data.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of generation of a cluster map of different fluids that are present in the formation, wherein the cluster map is a two-dimensional array of grid points in the T1-T2 domain with each grid point being assigned or classified to a specific fluid are not considered to meaningfully limit the claim by requiring the specific application of the method/system, because the additional elements – downhole tool (claim 1) and downhole tool/processor (claim 15) appear to be generic and are being used in their ordinary capacity.
Claims 2/16 are not eligible because it does not integrate the judicial exception into a practical application because the operations of d) involve applying the cluster map of different fluids that are present in the formation of c) to a T1-T2 map corresponding to a particular depth of the formation to calculate fluid volumes for the different fluids that are present in the formation at the particular depth is based on a mathematical concept and fails to amount to significantly more than the judicial exception because the computation is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claims 3/17 are not eligible because it does not integrate the judicial exception into a practical application because the operations of d) involve applying the cluster map of different fluids that are present in the formation of c) to T1-T2 maps corresponding to a number of depths of the formation to calculate fluid volumes for the different fluids that are present in the formation at the number of depths is based on a mathematical concept and fails to amount to significantly more than the judicial exception because the computation is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claims 4/18 are not eligible because they do not integrate the judicial exception into a practical application because the operations of d) involve: applying the cluster map of different fluids that are present in the formation of c) to at least one of T1-T2 distributions, T1 distributions, and T2 distributions corresponding to a depth in the formation to extract the respective T1-T2 distributions, T1 distributions or T2 distributions for the different fluids at the corresponding depth; and using the extracted T1-T2 distributions, T1 distributions or T2 distributions of the different fluids at the corresponding depth for additional analysis and interpretation of the formation fails to amount to significantly more than the judicial exception because data gathering and analyzing said data is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality with respect to data gathering and analysis of said data. 
Claims 5/19 are not eligible because they do not integrate the judicial exception into a practical application because the operations of d) involve: applying the cluster map of different fluids that are present in the formation of c) to at least one of T1-T2 distributions, T1 distributions, and T2 distributions corresponding to a number of depths in the formation to extract the respective T1-T2 distributions, T1 distributions or T2 distributions for the different fluids at the number of depths; and using the extracted T1-T2 distributions, T1 distributions or T2 distributions of the different fluids as a function of depth for additional analysis and interpretation of the formation fails to amount to significantly more than the judicial exception because data gathering and analyzing said data is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 6 is not eligible because they do not integrate the judicial exception into a practical application because the operations of d) involve: applying the cluster map of different fluids that are present in the formation of c) to at least one of T1-T2 distributions, T1 distributions, and T2 distributions corresponding to a depth in the formation to extract the respective T1-T2 distributions, T1 distributions or T2 distributions for the different fluids at the corresponding depth; and using the extracted T1-T2 distributions, T1 distributions or T2 distributions of the different fluids at the corresponding depth for additional analysis and interpretation of the formation fails to amount to significantly more than the judicial exception because data gathering and analyzing said data is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 7 is not eligible because it does not integrate the judicial exception into a practical application because the cluster map of different fluids that are present in the formation of c) is determined by: constructing a matrix of T1-T2 maps from the T1-T2 maps of b); performing a non-negative matrix factorization (NNMF) procedure on the matrix of T1- T2 maps to determine an initial cluster map for an initial guess of N, different fluids; and performing a hierarchical clustering process that involves non-negative matrix factorization (NNMF) procedure on the matrix of T1-T2 maps for different values of N, to determine a cluster map for a solved N, of different fluids dictated by a constraint of connectedness with regard to all clusters in the cluster map; and assigning specific fluid types to the clusters of the cluster map that is determined by the hierarchical clustering process is based on a mathematical concept and fails to amount to significantly more than the judicial exception because the computation is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 8 is not eligible because it does not integrate the judicial exception into a practical application because the cluster map includes data elements that correspond to grid points in the matrix of T1- T2 maps, wherein the data elements for each cluster of the cluster map are assigned to a unique 30WO 2019/079784PCT/US2018/056820 cluster identifier based on likelihood values of the associated grid points as determined from the non-negative matrix factorization (NNMF) procedure; and the constraint of connectedness does not break any cluster as identified by a particular cluster identifier into multiple disconnected pieces is based on a mathematical concept and fails to amount to significantly more than the judicial exception because the computation is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 9 is not eligible because they do not integrate the judicial exception into a practical application because the matrix of T1-T2 maps is constructed in a reduced T1-T2 domain determined from analysis of an average T1-T2 map based on a number of T1-T2 maps of b) at different depths fails to amount to significantly more than the judicial exception because data gathering and analyzing said data is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 10 is not eligible because it does not integrate the judicial exception into a practical application because the non-negative matrix factorization (NNMF) involves minimizing  
    PNG
    media_image1.png
    38
    290
    media_image1.png
    Greyscale
 wherein the matrix V is a matrix of T1-T2 maps in the reduced T1-T2 domain, the matric H corresponds to the porosities of different fluid types at a specific depth, and the matrix E is used to capture the uncertainty in the T1-T2 maps in the reduced T1-T2 domain.is based on a mathematical concept and fails to amount to significantly more than the judicial exception because the computation is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 11 is not eligible because they do not integrate the judicial exception into a practical application because the cluster map of different fluids that are present in the formation of c) is further determined by: evaluating results of the hierarchical clustering process by sub-sampling NMR data multiple times fails to amount to significantly more than the judicial exception because data gathering and analyzing said data is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 12 is not eligible because they do not integrate the judicial exception into a practical application because a subset of T1-T2 maps is taken for analysis at any given iteration fails to amount to significantly more than the judicial exception because data gathering and analyzing said data is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 13 is not eligible because they do not integrate the judicial exception into a practical application because the downhole NMR tool comprises a wireline tool fails to amount to significantly more than the judicial exception because data gathering and analyzing said data with a downhole tool is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 14 is not eligible because they do not integrate the judicial exception into a practical application because the downhole NMR tool comprises a measuring-while-drilling tool fails to amount to significantly more than the judicial exception because data gathering and analyzing said data with a downhole tool is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Claim 20 is not eligible because they do not integrate the judicial exception into a practical application because the at least one processor or portion thereof is part of the downhole NMR tool fails to amount to significantly more than the judicial exception because data gathering and analyzing said data with a processing device is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to methods and systems related to NMR T1-T2 log data and unsupervised machine learning, and more particularly to determining fluid volumes and other formation properties from NMR T1-T2 log data.
Examiner’s Note: While no prior art rejections are being provided at this time, the claims are not considered to be allowed in view of the 101 abstract idea rejection. However, US 2020/0174153 A1 is considered to be the closest prior art on record with respect to teaching the claimed method and system, however it fails to qualify as prior art by date and common ownership with the present invention. Similar to ‘153 noted above, US 2017/0343497 A1 is also considered to teach the claimed method and system, but also is commonly owned and fails to qualify as prior art by date. Also, to be considered is US 2017/0003411 A1 / US 10393912 B2 which discloses a method for characterizing one or more properties of fluid in a formation. The processing of the NMR data is done so with respect to a three-dimensional cluster map that is generated based on T1-T2-D with grid points in all 3 domains, and the grid points are not assigned or classified to specific fluids, thus fails to teach items c-d and ii-iii of the claimed method and system.
Examiner’s Note: PCT/US18/56820 discloses that Wang (Sparse Clustered Bayesian-Inspired T1-T2 Inversion from Borehole NMR Measurements) as an X reference. The PCT’s rejection discloses that Wang fails to teach limitations c) and d) of the method and ii) and iii) of the system, but that these limitations would have been obvious in view of Wang and cites figures and page numbers relevant to said obviousness. However, review of this reference and cited page numbers/figures, as well as the other references cited by the PCT Written Opinion of the International Searching Authority, fails to provide motivation as to why one of ordinary skill in the art would modify the teachings of Wang to arrive at the claimed method and system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858